DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo (US 2016/0308008).
Regarding claim 1, Yeo discloses, in at least figures 2, 6B, and related text, a semiconductor device comprising: 
a substrate (100, [59]); 
an active pattern (AP, [59]) extending in a first direction (D2, [58]) on the substrate (100, [59]); 
a gate electrode (135, [60]) extending in a second direction (D1, [58]) on the active pattern (AP, [59]), the second direction (D1, [58]) intersecting the first direction (D2, [58]); 
a gate spacer (125, [61]) extending in the second direction (D1, [58]) along side walls of the gate electrode (135, [60]); 
an interlayer insulating layer (150, [61]) contacting side walls of the gate spacer (125, [61]); 
a trench (trench for 145, figures) formed on the gate electrode (135, [60]) in the interlayer insulating layer (150, [61]); 
a first capping pattern (141, [67]) provided along side walls of the trench (trench for 145, figures), at least one side wall of the first capping pattern (141, [67]) having an inclined profile (figures); and 
a second capping pattern (143, [67]) provided on the first capping pattern (141, [67]) in the trench (trench for 145, figures).
Regarding claim 2, Yeo discloses the semiconductor device of claim 1 as described above.
Yeo further discloses, in at least figures 2, 6B, and related text, the first capping pattern (141, [67]) includes silicon oxycarbide (SiOC) ([67]), and the second capping pattern (143, [67]) includes silicon nitride (SiN) ([67]).
Regarding claim 3, Yeo discloses the semiconductor device of claim 1 as described above.
Yeo further discloses, in at least figures 2, 6B, and related text, the first capping pattern (141, [67]) includes silicon nitride (SiN) ([67]), and the second capping pattern (143, [67]) includes silicon oxycarbide (SiOC) ([67]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2016/0308008) in view of Xie (US 2014/0231885).
Regarding claim 8, Yeo discloses the semiconductor device of claim 1 as described above.
Yeo does not explicitly disclose an upper surface of the first capping pattern is on a same plane as an upper surface of the second capping pattern.
Xie teaches, in at least figure 13 and related text, the device comprising an upper surface of the first capping pattern (84, [29]) is on a same plane as an upper surface of the second capping pattern (96, [31]), for the purpose of providing optimal filling of the trench with the deposited metals for gate thereby avoiding gate failures ([41]).
Yeo and Xie are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Xie because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the upper surface of the first capping pattern being on a same plane as an upper surface of the second capping pattern, as taught by Xie, for the purpose of providing optimal filling of the trench with the deposited metals for gate thereby avoiding gate failures ([41], Xie).
Regarding claim 9, Yeo discloses the semiconductor device of claim 1 as described above.
Yeo does not explicitly disclose an upper surface of the interlayer insulating layer is on a same plane as an upper surface of the first capping pattern.
Xie teaches, in at least figure 13 and related text, the device comprising an upper surface of the interlayer insulating layer (28, [18]) is on a same plane as an upper surface of the first capping pattern (84, [29]), for the purpose of providing optimal filling of the trench with the deposited metals for gate thereby avoiding gate failures ([41]).
Yeo and Xie are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Xie because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the upper surface of the interlayer insulating layer being on a same plane as an upper surface of the first capping pattern, as taught by Xie, for the purpose of providing optimal filling of the trench with the deposited metals for gate thereby avoiding gate failures ([41], Xie).
Regarding claim 11, Yeo discloses the semiconductor device of claim 1 as described above.
Yeo does not explicitly disclose the second capping pattern contacts the gate electrode.
Xie teaches, in at least figure 13 and related text, the device comprising the second capping pattern (96, [31]) contacts the gate electrode (90, [30]), for the purpose of providing optimal filling of the trench with the deposited metals for gate thereby avoiding gate failures ([41]).
Yeo and Xie are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Xie because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the second capping pattern contacting the gate electrode, as taught by Xie, for the purpose of providing optimal filling of the trench with the deposited metals for gate thereby avoiding gate failures ([41], Xie).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2016/0308008) in view of Pham (US 2014/0264486).
Regarding claim 10, Yeo discloses the semiconductor device of claim 1 as described above.
Yeo does not explicitly disclose an upper surface of the gate electrode is on a same plane as an upper surface of the gate spacer.
Pham teaches, in at least figure 3J and related text, the device comprising an upper surface of the gate electrode (111, [28]) is on a same plane as an upper surface of the gate spacer (118A, [31]), for the purpose of providing semiconductor device with a protected gate cap layer ([12]) thereby preventing device failures due to electrical short.
Yeo and Pham are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Pham because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the upper surface of the gate electrode being on a same plane as an upper surface of the gate spacer, as taught by Pham, for the purpose of providing semiconductor device with a protected gate cap layer ([12], Pham) thereby preventing device failures due to electrical short.
Claim(s) 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2016/0308008) in view of Xie (US 2017/0179246).
Regarding claim 12, Yeo discloses the semiconductor device of claim 1 as described above.
Yeo does not explicitly disclose the first capping pattern comprises a first side wall having the inclined profile, and a second side wall that is opposite to the first side wall and contacts the interlayer insulating layer.
Xie teaches, in at least figures 3F, 3H, and related text, the device comprising the first capping pattern (132, [35]) comprises a first side wall having the inclined profile, and a second side wall that is opposite to the first side wall and contacts the interlayer insulating layer (126, [30]), for the purpose of providing multi-layer gate cap structure positioned above the gate structure and the upper surface of the spacers ([13]) thereby preventing device failures due to electrical short.
Yeo and Pham are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Xie because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the first capping pattern comprising a first side wall having the inclined profile, and a second side wall that is opposite to the first side wall and contacts the interlayer insulating layer, as taught by Xie, for the purpose of providing multi-layer gate cap structure positioned above the gate structure and the upper surface of the spacers ([13], Xie) thereby preventing device failures due to electrical short.
Regarding claim 20, Yeo discloses, in at least figures 2, 6B, and related text, a semiconductor device comprising: 
a substrate (100, [59]); 
an active pattern (AP, [59]) extending in a first direction (D2, [58]) on the substrate (100, [59]); 
a gate electrode (135, [60]) extending in a second direction (D1, [58]) on the active pattern (AP, [59]), the second direction (D1, [58]) intersecting the first direction (D2, [58]); 
a gate spacer (125, [61]) extending in the second direction (D1, [58]) along side walls of the gate electrode (135, [60]); 
an interlayer insulating layer (150, [61]) contacting side walls of the gate spacer (125, [61]); 
a trench (trench for 145, figures) formed on the gate electrode (135, [60]) in the interlayer insulating layer (150, [61]); 
a first capping pattern (141, [67]) provided along side walls of the trench (trench for 145, figures), the first capping pattern (141, [67]) comprises a first side wall and a second side wall opposite to the first side wall, the first side wall has an inclined profile, and the first capping pattern (141, [67]) including silicon oxycarbide (SiOC) ([67]); 
a second capping pattern (143, [67]) provided on the first capping pattern (141, [67]) in the trench (trench for 145, figures); 
a source/drain region (SD, [59]) provided on at least one of side of the gate electrode (135, [60]); and 
a source/drain contact penetrating the interlayer insulating layer (150, [61]) in a third direction (D3, [59]) that is perpendicular to the first direction (D2, [58]) and the second direction (D1, [58]), the source/drain contact being connected to the source/drain region (SD, [59]).
Yeo does not explicitly disclose the second side wall contacting the interlayer insulating layer; the second capping pattern contacting the first side wall of the first capping pattern, the second capping pattern including a material different from a material of the first capping pattern.
Xie teaches, in at least figures 3F, 3H, and related text, the device comprising the second side wall contacting the interlayer insulating layer (126, [30]); the second capping pattern (134, [36]) contacting the first side wall of the first capping pattern (132, [35]), the second capping pattern (134, [36]) including a material different from a material of the first capping pattern (132, [35]), for the purpose of providing multi-layer gate cap structure positioned above the gate structure and the upper surface of the spacers ([13]) thereby preventing device failures due to electrical short.
Yeo and Pham are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Xie because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the second side wall contacting the interlayer insulating layer; the second capping pattern contacting the first side wall of the first capping pattern, the second capping pattern including a material different from a material of the first capping pattern, as taught by Xie, for the purpose of providing multi-layer gate cap structure positioned above the gate structure and the upper surface of the spacers ([13], Xie) thereby preventing device failures due to electrical short.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2016/0308008) in view of Radosavljevic (US 2013/0270512).
Regarding claim 13, Yeo discloses the semiconductor device of claim 1 as described above.
Yeo does not explicitly disclose a first nanowire and a second nanowire sequentially stacked on the substrate in a third direction that is perpendicular to the first direction and the second direction, wherein the gate electrode surrounds each of the first nanowire and the second nanowire.
Radosavljevic teaches, in at least figure 1 and related text, the device comprising a first nanowire (112A, [23]) and a second nanowire (112B, [23]) sequentially stacked on the substrate (101, [23]) in a third direction (z direction, figure) that is perpendicular to the first direction (y direction, figure) and the second direction (x direction, figure), wherein the gate electrode (115, [25]) surrounds each of the first nanowire (112A, [23]) and the second nanowire (112B, [23]), for the purpose of providing a transistor-level architecture conducive to CMOS with performance capabilities that beyond silicon-based CMOS devices ([23]).
Yeo and Radosavljevic are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Radosavljevic because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the first nanowire and a second nanowire sequentially stacked on the substrate in a third direction that is perpendicular to the first direction and the second direction, wherein the gate electrode surrounds each of the first nanowire and the second nanowire, as taught by Radosavljevic, for the purpose of providing a transistor-level architecture conducive to CMOS with performance capabilities that beyond silicon-based CMOS devices ([23], Radosavljevic).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 4 that recite “the second capping pattern includes second carbon of a second atomic ratio that is smaller than the first atomic ratio” in combination with other elements of the base claims 1 and 4.
Claims 14-19 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 that recite “the second capping pattern including carbon of a second atomic ratio that is smaller than the first atomic ratio” in combination with other elements of the base claims 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811